

Exhibit 10.3
EXECUTION VERSION
BORROWER PLEDGE OF COLLATERAL ACCOUNT
Dated as of September 21, 2020
    THIS BORROWER PLEDGE OF COLLATERAL ACCOUNT (this “Pledge”) is executed and
delivered as of the date above by BARINGS CAPITAL INVESTMENT CORPORATION, a
Maryland corporation (the “Pledgor”), in favor of SOCIETE GENERALE, as
administrative agent (the “Administrative Agent”), for the benefit of the
Secured Parties (as defined in the Credit Agreement).
Reference is made to that certain Revolving Credit Agreement dated as of
September 21, 2020, by and among, inter alios, the Pledgor, as a Borrower, the
other Borrowers from time to time party thereto, the Lenders from time to time
party thereto and the Administrative Agent (as amended, restated, supplemented
or otherwise modified from time to time, the “Credit Agreement”). Capitalized
terms not defined herein shall have the meanings assigned to such terms in the
Credit Agreement.
1.Acknowledgement. The Pledgor hereby acknowledges and confirms that it is
receiving a direct or indirect benefit from the Loans under the Credit
Agreement, and that the grant of the security interest in the Collateral
hereunder and the execution of this Pledge is a condition to the extension of
any Loans.
2.Pledge. In order to secure the prompt payment and performance in full when
due, whether by lapse of time, acceleration, mandatory prepayment or otherwise,
of the Obligations, the Pledgor hereby grants to the Administrative Agent and
pledges and creates a security interest in, all of its right, title and
interest, in, to and under the following, whether now existing or hereafter
acquired or arising and wherever located, for the benefit of the Secured Parties
(the “Collateral”):
(a)    Account Number 11647435, at State Street Bank and Trust Company, ABA
Number 011000028 (the “Account Bank”), and any extensions or renewals thereof,
if the account is one which may be extended or renewed, and any successor or
substitute accounts (the “Collateral Account”),
(b)    all of the Pledgor’s right, title, and interest (whether now existing or
hereafter created or arising) in and to the Collateral Account, all sums or
other property now or at any time hereafter on deposit therein, credited
thereto, or payable thereon,
(c)    all proceeds and products thereof, and all instruments, documents,
certificates, and other writings evidencing the Collateral Account.
3.    The Pledgor hereby represents and warrants to the Administrative Agent,
for the benefit of the Secured Parties, that:
(a)    the representations and warranties set forth in the Credit Agreement and
the other Loan Documents are true and correct in all material respects on and as
of the date hereof (except with respect to representations and warranties made
as of an earlier date, which shall be true and correct in all material respects
as of such earlier date);
(b)    subject to the Administrative Agent’s rights hereunder and under the
Control Agreement with respect to the Collateral Account, the Pledgor is the
sole owner of the Collateral Account and has authority to execute and deliver
this Pledge;
(c)    the Pledgor was formed in, and only in, the State of Maryland; and



--------------------------------------------------------------------------------



(d)    this Pledge, together with the Control Agreement with respect to the
Collateral Account, shall, upon the execution and delivery thereof by the
parties thereto, give the Administrative Agent “control” of the Collateral
Account within the meaning of Article 9 of the Uniform Commercial Code as in
effect in the State of New York from time to time.
4.    Remedies.
(a)    The Administrative Agent and the Secured Parties shall have all rights,
remedies and recourse granted in the Loan Documents and any other instruments
executed to provide security for or in connection with the payment and
performance of the Obligations or existing at common law or equity (including
those granted by the UCC, and the right of offset), in each case subject to the
limitations set forth in the Loan Documents.
(b)    Without limiting the generality of Section 4(a), if an Event of Default
shall occur and be continuing and unless and until the Termination Date has
occurred, the Administrative Agent, subject to the limitations set forth in the
Loan Documents without demand of performance or other demand, presentment,
protest, advertisement or notice of any kind (except any notice required by law
referred to below) to or upon the Pledgor or any other Person (all and each of
which demands, defenses, advertisements and notices are hereby waived), may in
such circumstances (i) demand payment and performance of all due and payable
Obligations from the funds in or credited to the Collateral Account, (ii)
withdraw, collect, and receive any and all funds on deposit in or payable to the
Collateral Account, (iii), withdraw funds from the Collateral Account and apply
all or any portion of the funds in or credited to the Collateral Account to the
Obligations, and (iv) surrender or present for notation of withdrawal the
passbook, certificate, or other documents issued to the Pledgor in connection
with the Collateral Account.
(c)    To the extent permitted by Applicable Law, the Pledgor waives all claims,
damages and demands it may acquire against the Administrative Agent arising out
of the exercise by the Administrative Agent of any of its rights hereunder,
except to the extent arising out of the bad faith, gross negligence, willful
misconduct or fraud of the Administrative Agent. If any notice of a proposed
sale or other disposition of Collateral shall be required by Applicable Law,
such notice shall be deemed reasonable and proper if given at least ten (10)
days before such sale or other disposition.
(d)    Notwithstanding a foreclosure upon any of the Collateral or exercise of
any other remedy by the Administrative Agent on behalf of the Secured Parties
upon the occurrence of an Event of Default and until the Termination Date has
occurred: (i) the Pledgor shall not be subrogated thereby to any rights of the
Administrative Agent for the benefit of the Secured Parties against the
Collateral or any other security for the Obligations, or the Pledgor, or any
property of the Pledgor; (ii) the Pledgor shall not be deemed to be the owner of
any interest in the Obligations; and (iii) the Pledgor shall not exercise any
rights or remedies with respect to the Pledgor or the Collateral or any other
security for the Obligations or any of them or the property of the Pledgor
except to the extent expressly set forth in the Credit Agreement or herein, or
unless otherwise requested in writing to do so by the Administrative Agent.
(e)    The remedies given to the Administrative Agent on behalf of the Secured
Parties hereunder (i) shall be cumulative and concurrent; (ii) may be pursued
separately, successively or concurrently against the Pledgor and any other party
obligated hereunder for the Pledgor’s Obligations, or against the Collateral, or
any of such Collateral, or any other security for the Obligations, or any of
them, at the sole discretion of the Administrative Agent, on behalf of the
Secured Parties; (iii) may be exercised as often as occasion therefor shall
arise, it being agreed by
2

--------------------------------------------------------------------------------



the Pledgor that the exercise or failure to exercise any of the same shall in no
event be construed as a waiver or release thereof or of any other right, remedy
or recourse; (iv) are intended to be and shall be, non-exclusive; and (v) are
cumulative and in addition to any and all other rights which Administrative
Agent on behalf of Secured Parties may have against the Pledgor or any other
Person, at law or in equity, including exoneration and subrogation, or by virtue
of any other agreement.
5.    Power of Attorney. The Pledgor hereby irrevocably constitutes and appoints
the Administrative Agent with full power of substitution, as its true and lawful
attorney-in-fact with full irrevocable power and authority in the place and
stead of the Pledgor and in the name of the Pledgor or in its own name, from
time to time in the Administrative Agent’s reasonable discretion, for the
purpose of carrying out the terms of this Pledge, to take any and all
appropriate action and to execute any and all documents and instruments which
may be necessary or desirable to accomplish the purposes of this Agreement, and,
without limiting the generality of the foregoing, the Pledgor hereby gives the
Administrative Agent the power and right, on behalf of the Pledgor, without
notice to or assent by the Pledgor, to do the following:
(a)    in the name of the Pledgor or its own name, or otherwise, to take
possession of and endorse and collect any checks, drafts, notes, acceptances or
other instruments for the payment of monies due under with respect to any
Collateral and to file any claim or to take any other action or proceeding in
any court of law or equity or otherwise reasonably deemed appropriate by the
Administrative Agent for the purpose of collecting any and all such monies due
with respect to any Collateral whenever payable;
(b)    to pay or discharge taxes and Liens levied or placed on or threatened
against the Collateral;
(c)    to execute, in connection with any sale provided for in Section 4 hereof,
any endorsements, assignments or other instruments of conveyance or transfer
with respect to the Collateral;
(d)    to direct any party liable for any payment under any of the Collateral to
make payment of any and all monies due or to become due thereunder, subject to
Section 10.2(b) of the Credit Agreement, directly to the Collateral Account,
including without limitation, to so direct any party with respect to any Capital
Commitment;
(e)    to commence and prosecute any suits, actions or proceedings at law or in
equity in any court of competent jurisdiction to collect the Collateral due to
the Pledgor or any portion thereof and to enforce any other right in respect of
any Collateral;
(f)    to defend any suit, action or proceeding brought against the Pledgor with
respect to any Collateral;
(g)    to settle, compromise or adjust any such claim, suit, action or
proceeding, and, in connection therewith to give such discharges or releases as
the Administrative Agent may deem appropriate; and
(h)    generally, to sell, transfer, pledge and make any agreement with respect
to or otherwise deal with any of the Collateral in a manner provided for herein
as fully and completely as though the Administrative Agent were the absolute
owner thereof for all purposes, and to do, at the Administrative Agent’s option
and the Pledgor’s reasonable expense, at any time, or from time to time, all
acts and things which the Administrative Agent reasonably deems necessary to
protect,
3

--------------------------------------------------------------------------------



perfect, preserve or realize upon the Collateral and the Administrative Agent’s
Liens thereon and to effect the intent of this Pledge, all as fully and
effectively as the Pledgor might do.
Notwithstanding anything in this Section 5 to the contrary notwithstanding, the
Administrative Agent agrees that it will not exercise any rights under the power
of attorney provided for in this Section unless a Cash Control Event has
occurred and is continuing. The Pledgor hereby ratifies all that said attorneys
shall lawfully do or cause to be done by virtue hereof. This power of attorney
is a power coupled with an interest and is irrevocable unless and until the
Termination Date has occurred.
6.    Pledgor’s Receipt of Funds. Should any funds required by the Credit
Agreement or by this Pledge to be deposited into the Collateral Account be
received by the Pledgor, such funds shall immediately upon receipt become
subject to the Lien hereof and while in the hands of the Pledgor be segregated
from all other funds of the Pledgor and be held in trust for the Administrative
Agent, for the benefit of the Secured Parties. The Pledgor shall have absolutely
no dominion or control over such funds except to immediately deposit such funds
into the Collateral Account, except to the extent the Pledgor would otherwise be
permitted to withdraw such funds.
7.    Liability. Neither the Administrative Agent nor the Secured Parties shall
be liable or responsible in any way for (a) any depreciation in the value of the
Collateral nor have any duty or responsibility whatsoever to take any steps to
preserve any rights of the Pledgor in the Collateral or (b) any loss of interest
on or any penalty or charge assessed against funds in, payable on, or credited
to the Collateral Account as a result of the Administrative Agent or any Secured
Party exercising any of its rights or remedies under this Pledge, except, in
each case, for bad faith, gross negligence, or willful misconduct or fraud by
the Administrative Agent or such Secured Party.
8.    Notices. Any notice, demand, request or other communication which any
party hereto may be required or may desire to give hereunder shall be given in
the manner provided in the Credit Agreement.
9.    Successor Administrative Agent. Reference is hereby made to Section 11.9
of the Credit Agreement for the terms and conditions upon which a successor
Administrative Agent hereunder may be appointed. Wherever the words
“Administrative Agent” are used herein, the same shall mean the Administrative
Agent named in the first paragraph of this Pledge or the successor
Administrative Agent at the time in question.
10.    Required Lenders. All rights of the Administrative Agent hereunder, if
not exercised by the Administrative Agent, may be exercised by the Required
Lenders.
11.    Successors and Assigns. The provisions of this Pledge shall be binding
upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted by the Credit Agreement. This Pledge may not be
assigned by the Pledgor. This Pledge may be assigned by the Administrative Agent
without the consent of the Pledgor to any successor Administrative Agent that is
appointed in accordance with the Credit Agreement.
12.    Multiple Counterparts. This Pledge may be executed in any number of
counterparts, all of which taken together shall constitute one and the same
agreement, and any of the parties hereto may execute this Pledge by signing any
such counterpart. Delivery of an executed counterpart of a signature page of
this Pledge by facsimile or in electronic (i.e., “pdf” or “tif”) format shall be
effective as delivery of a manually executed counterpart of this Pledge.
13.    Governing Law. This Pledge, and any claim, controversy or dispute arising
under or related to or in connection herewith, the relationship of the parties,
and/or the interpretation and enforcement of the
4

--------------------------------------------------------------------------------



rights and duties of the parties will be governed by the laws of the State of
New York without regard to any conflicts of law principles other than Section
5-1401 of the New York General Obligations Law.
14.    Choice of Forum; Consent to Service of Process and Jurisdiction; Waiver
of Trial by Jury. Any suit, action or proceeding against the Pledgor with
respect to this Pledge or any judgment entered by any court in respect thereof,
may be brought in the courts of the State of New York, or in the United States
Courts located in the Borough of Manhattan in New York City, pursuant to Section
5-1402 of the New York General Obligations Law, as the Lenders in their sole
discretion may elect and the Pledgor hereby submits to the non-exclusive
jurisdiction of such courts for the purpose of any such suit, action or
proceeding. The Pledgor hereby irrevocably consents to the service of process in
any suit, action or proceeding in said court by the mailing thereof by any
Secured Party by registered or certified mail, postage prepaid, to the Pledgor’s
address set forth in Section 12.6 of the Credit Agreement. The Pledgor hereby
irrevocably waives any objections which it may now or hereafter have to the
laying of venue of any suit, action or proceeding arising out of or relating to
this Pledge brought in the courts located in the State of New York, Borough of
Manhattan in New York City, and hereby further irrevocably waives any claim that
any such suit, action or proceeding brought in any such court has been brought
in an inconvenient forum. EACH OF THE PARTIES HERETO HEREBY WAIVES TRIAL BY JURY
IN ANY SUIT, ACTION OR PROCEEDING BROUGHT IN CONNECTION WITH THIS PLEDGE WHICH
WAIVER IS INFORMED AND VOLUNTARY.
15.    Waiver; Etc.
(a)    No delay or omission on the part of the Administrative Agent or Secured
Parties in exercising any right hereunder shall operate as a waiver of any such
right or any other right. A waiver on any one or more occasions shall not be
construed as a bar to or waiver of any right or remedy on any future occasion.
(b)    The Administrative Agent’s and the Secured Parties’ rights hereunder
shall not be released, diminished, impaired, reduced or adversely affected by:
(i) the renewal, extension, modification, amendment or alteration of any Loan
Document or any related document or instrument in accordance with the terms
thereof; (ii) any adjustment, indulgence, delay, omission, forbearance or
compromise that might be granted or given by the Administrative Agent or the
Secured Parties to any primary or secondary obligor or in connection with any
security for the Obligations; (iii) any full or partial release of any of the
foregoing; or (iv) notice of any of the foregoing.
16.    Term of Agreement. On the date of the full, final, and complete
satisfaction of the Obligations (other than indemnity and other obligations
which by their terms survive termination of the Credit Agreement and any
contingent Obligations for which the contingency has not occurred at the time
the other Obligations have been repaid), this Pledge shall terminate and be of
no further force or effect (such date, the “Termination Date”). Thereafter, upon
request, the Administrative Agent, on behalf of the Secured Parties, shall
promptly provide the Pledgor, at its sole expense, a written release of the
Pledgor’s Obligations hereunder and a written release of the Collateral and, so
long as the Pledgor has written confirmation from the Administrative Agent that
this Pledge has been terminated as provided above, the Pledgor shall be
authorized to prepare and file UCC termination statements terminating all UCC
financing statements filed of record in connection with this Pledge.
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]




5


--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have caused this Pledge to be duly
executed as of the day and year first above written.
PLEDGOR:
BARINGS CAPITAL INVESTMENT CORPORATION, a Maryland corporation

 By:/s/ Thomas F. Moses Name:Thomas F. Moses Title:Treasurer

SG – Barings Capital BDC – Borrower Pledge of Collateral Account

--------------------------------------------------------------------------------



THIS PLEDGE ACCEPTED
AND AGREED BY:


ADMINISTRATIVE AGENT:
SOCIETE GENERALE,
as Administrative Agent



 By:/s/ Laurie Lawler Name:Laurie Lawler Title:Managing Director



SG – Barings Capital BDC – Borrower Pledge of Collateral Account